t c memo united_states tax_court larry allen coats petitioner v commissioner of internal revenue respondent docket no filed date for p’s taxable_year r disallowed p’s claimed earned_income_credit filing_status as head of the household and dependency_exemptions for two children held p is entitled to an earned_income_credit for an individual with one qualifying_child larry allen coats pro_se kathleen c schlenzig for respondent -- - memorandum findings_of_fact and opinion nims judge respondent determined a federal_income_tax deficiency for petitioner’s taxable_year a copy of the statutory_notice_of_deficiency is not in the record in his petition petitioner alleges that respondent determined a deficiency in the amount of dollar_figure in his answer respondent admits this allegation respondent disallowed an earned_income_credit that was claimed by petitioner on his return respondent also disallowed petitioner’s claimed filing_status of head of the household and claimed dependency_exemptions for two children at trial respondent conceded that petitioner is entitled to a dependency_exemption for one child and an earned_income_credit for an individual with no qualifying children on brief respondent conceded that the resolution of petitioner’s proper filing_status has no income_tax consequences and therefore 1s moot after concessions the issue remaining for decision is whether petitioner is entitled to an earned_income_credit for an individual with qualifying children unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure - - findings_of_fact at the time the petition was filed in this case petitioner resided in chicago illinois petitioner timely filed his federal_income_tax return for on his return petitioner reported gross_income of dollar_figure and claimed an earned_income_credit for an individual with two qualifying children on schedule eic earned_income_credit qualifying_child information attached to his return petitioner listed laura coats and shawona higgins as qualifying children the mother of both laura coats and shawona higgins is jeanette bates petitioner has never been married to jeanette bates petitioner is the biological father of laura coats petitioner is not the biological father of shawona higgins petitioner never adopted shawona higgins laura coats and shawona higgins were both under the age of on date throughout petitioner resided pincite west potomac chicago illinois petitioner’s west potomac residence throughout laura coats and shawona higgins attended wentworth elementary_school wentworth elementary_school is located approximately miles from petitioner’s west potomac residence school records reflect that laura coats and shawona higgins lived pincite south green the q4e- south green residence during the south green residence was the residence of jeanette bates wentworth elementary_school is located less than half a mile from the south green residence opinion sec_32 provides that an eligible_individual may be allowed an earned_income_credit equal to the credit percentage as provided in sec_32 the term eligible_individual includes a taxpayer who has a qualifying_child for the taxable_year sec_32 a a qualifying_child includes a child who satisfies the relationship_test has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year residency requirement and has not attained the age of as of the close of the calendar_year age requirement sec_32 as relevant here the relationship_test is satisfied if the child is a daughter of the taxpayer or an eligible_foster_child of the taxpayer sec_32 b an eligible_foster_child 1s an individual who the taxpayer cares for as the taxpayer’s own child and who has the same principal_place_of_abode as the taxpayer for the entire taxable_year sec_32 b respondent argues that petitioner had no qualifying children in petitioner argues that laura coats and shawona higgins were his gualifying children in respondent concedes that - - both laura coats and shawona higgins satisfied the age requirement respondent concedes that laura coats satisfied the relationship_test respondent argues that laura coats did not satisfy the residency requirement respondent contends that school records reflect that laura coats lived at the south green residence not petitioner’s west potomac residence during respondent also contends that the distance between wentworth elementary_school and the south green residence as compared to the distance between wentworth elementary_school and petitioner’s west potomac residence reflects that laura coats lived at the south green residence petitioner argues that laura coats satisfied the residency requirement in petitioner testified that laura coats lived at petitioner’s west potomac residence for more than months in petitioner testified that was a volatile year in the neighborhood surrounding the south green residence petitioner testified that as a result of that volatility and out of concern for the well-being of the children laura coats and shawona higgins lived with petitioner he further testified that it wouldn’t have been just to take them out of school we thought it was best just to commute back and forth for their sake we find petitioner’s testimony credible we find convincing petitioner’s explanation for the discrepancy between -- - the school records and his testimony regarding where laura coats lived during under these circumstances we afford more weight to his testimony than to the school records consequently we find that laura coats had the same place of abode as petitioner for at least months during asa result of this finding we conclude that laura coats satisfied the residency requirement since respondent conceded that laura coats also satisfied the age requirement and the relationship_test laura coats was a qualifying_child of petitioner for purposes of an earned_income_credit for respondent argues that shawona higgins did not satisfy the residency requirement or the relationship_test regarding the relationship_test petitioner admits that shawona higgins is not his biological or adopted_child therefore in order for shawona higgins to be a qualifying_child she must satisfy the test for an eligible_foster_child petitioner admits that shawona higgins did not live with him for the entire taxable_year consequently shawona higgins was not an eligible_foster_child of petitioner since shawona higgins did not satisfy the relationship_test she was not a qualifying_child for purposes of an earned_income_credit for to reflect the foregoing and respondent’s concessions decision will be entered under rule
